UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4811


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STACY LAMONT BERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:09-cr-00019-nkm-1)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles L. Weber, Charlottesville, Virginia, for Appellant.
Timothy J. Heaphy, United States Attorney, Ronald M. Huber,
Assistant United States Attorney, Elliott J. Casey, Special
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellant           Stacy     Lamont            Berry      challenges           his

convictions       of    Hobbs    Act    robbery       in    violation      of    18   U.S.C.

§ 1951 (2006).          Berry contends the district court erred when it

denied   his    motion      for    a    judgment       of    acquittal         and   when    it

instructed the jury.            For the reasons explained below, we affirm

Berry’s convictions.

            This court reviews de novo the district court’s denial

of a Rule 29 motion for judgment of acquittal.                         United States v.

Reid, 523 F.3d 310, 317 (4th Cir. 2008).                      This court will uphold

the jury’s verdict “if, viewing the evidence in the light most

favorable    to    the     government,      it    is       supported      by    substantial

evidence.”        Id.       “Substantial         evidence       is    evidence        that    a

reasonable      finder      of     fact    could        accept       as    adequate         and

sufficient to support a conclusion of a defendant's guilt beyond

a reasonable doubt.”              Id. (internal quotation marks omitted).

In reviewing for substantial evidence, this court considers both

circumstantial and direct evidence and allows the government all

reasonable inferences from the facts shown to those sought to be

established.           United States v. Harvey, 532 F.3d 326, 333 (4th

Cir. 2008).

            A     conviction       under        the    Hobbs        Act    requires         the

government to prove “(1) the underlying robbery or extortion

crime, and (2) an effect on interstate commerce.”                          United States

                                            2
v. Williams, 342 F.3d 350, 353 (4th Cir. 2003).                                However, “the

impact on commerce [may be] small, and it may be shown by proof

of probabilities without evidence that any particular commercial

movements were affected.”                    United States v. Brantley, 777 F.2d

159, 162 (4th Cir. 1985).                     The interstate commerce requirement

has been broadly interpreted and courts have found it “satisfied

even       where       the    effect    on    interstate         commerce      is     indirect,

minimal      and       less    than    certain,”      although      the      effect    must     be

“reasonably probable.”                 United States v. Buffey, 899 F.2d 1402,

1404       (4th    Cir.       1990).     Moreover,        this    court      has    held      that

“[d]rug dealing . . . is an inherently economic enterprise that

affects interstate commerce.                   For this reason, the robbery of a

drug dealer has been found to be the kind of act which satisfies

the ‘affecting commerce’ element of the Hobbs Act.”                                   Williams,

342 F.3d at 355 (internal citation omitted). *

                  We    conclude       the     Government’s         evidence        at        trial

established            that    the     robbery       victims     were     engaged        in    the

marijuana trade during the relevant time and that Berry obtained

both       marijuana          and     money    as     a   result        of    his      actions.

Accordingly, the Government presented sufficient evidence from

       *
       Although Berry argues this court should overrule or ignore
our decision in Williams, we cannot “overrule or reconsider a
precedent set by another panel.”    United States v. Najjar, 300
F.3d 466, 486 n.8 (4th Cir. 2002).




                                                 3
which the jury could determine Berry’s crimes had the required

effect on interstate commerce.

               We     also     conclude        the     district       court       correctly

instructed the jury.               Berry argues the United States Supreme

Court’s decision in United States v. Lopez, 514 U.S. 549 (1995),

requires proof in Hobbs Act prosecutions of a substantial impact

on     interstate       commerce.         We       conclude       Berry’s    argument    is

foreclosed by this court’s decision in Williams.                                There, this

court specifically held that the Supreme Court’s decision in

Lopez    did     “not       disturb   our      continued      application         of   [the]

minimal effects standard” in Hobbs Act cases.                               Williams, 342

F.3d    at   354.        Thus,     the   district          court’s    jury      instruction

correctly stated the law.

               Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions         are   adequately        presented       in     the   materials

before    the       court    and   argument        would    not    aid    the     decisional

process.

                                                                                    AFFIRMED




                                               4